Citation Nr: 1043976	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  04-29 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD), 
depression, schizophrenia and a mood disorder. 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1951 to November 
1954. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska. 

In October 2005, the Veteran presented testimony at a personal 
hearing conducted at the Lincoln RO before a Hearing Officer.  A 
transcript of this hearing has been associated with the Veteran's 
claims folder.

In a June 2006 decision, the Board denied the Veteran's claim. He 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (the Court). In a Memorandum Decision 
dated in May 2008, the Court vacated the Board's decision and 
remanded the case.  In essence, the Court stated that the Board's 
June 2006 decision failed to address evidence that recognized 
depression and schizophrenia and remanded the issue for the Board 
to determine whether the Veteran is entitled to a VA examination.  
The Court's Judgment was entered in June 2008.  

In September 2009 and July 2010 the Board remanded the Veteran's 
claim for additional development.  A supplemental statement of 
the case was recently issued in September 2010 by the VA Appeals 
Management Center (AMC), which continued the denial of the claim.  
The case is once again before the Board. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2010).  

Issue not on appeal

In June 2006, the Board denied the Veteran's claims of 
entitlement to service connection for a skin disability.  This 
decision was affirmed by the Court in May 2008.  Accordingly, the 
issue is no longer in appellate status. 
FINDING OF FACT

There has been no demonstration by competent medical, or 
competent and credible lay, evidence of record that an acquired 
psychiatric disorder is related to the Veteran's military 
service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by military service, and a psychosis may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 
1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303(a), 3.303(b), 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 

Stegall concerns

In September 2009, the Board remanded this case to the AMC in 
order provide the Veteran proper notice of the Veterans Claims 
Assistance Act of 2000 (the VCAA) as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board also 
requested the Veteran be provided a VA examination to determine 
whether any identified psychiatric disabilities are at least as 
likely as not related to his military service.  The Veteran's 
claim was then to be readjudicated. 

The record reflects that the Veteran was provided with a 
corrective VCAA notice letter in October 2009.  The requested VA 
examination was conducted in November 2009 and an addendum was 
issued in December 2009.  The RO readjudicated the Veteran's 
claim in a January 2010 supplemental statement of the case 
(SSOC). 

The Board's July 2010 remand requested the November 2009 VA 
examiner issue an addendum to his examination report which 
explains the medical reasoning behind the conclusions he reached.  
The Veteran's claim was then to be readjudicated.  

The record indicates that the VA examiner issued an addendum to 
his opinion in August 2010.  The Veteran's claim was then 
readjudicated in a September 2010 SSOC. Thus, the Board's remand 
instructions have been fully complied with.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance]. 

The May 2008 Court decision

As was noted to in the Introduction, this case was remanded by 
the Court in May 2008.  The Board wishes to make it clear that it 
is aware of the Court's instructions in Fletcher v. Derwinski, 1 
Vet. App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the opinion 
so that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis of the matter of entitlement to 
service connection for an acquired psychiatric disorder has been 
undertaken with that obligation in mind.

In the May 2008 decision, the Court stated that the Board 
"erroneously narrowed the focus of its discussion to whether the 
[Veteran] had a diagnosis of PTSD and failed to address whether 
he had depression, schizophrenia, or some other psychiatric 
disability related to service."  Based on the Board's failure to 
address the evidence that described schizophrenia and depression, 
the Court remanded the issue for the Board to determine whether 
the Veteran is entitled to a VA medical examination as to 
"whether his current psychiatric conditions are related to his 
service."  See the memorandum decision, page 2.  The Court also 
stated that because it was "vacating the Board's denial of 
service connection as to a mental disability and remanding that 
claim, and because it is possible that, on remand, service 
connection may be established for that condition, VA's error in 
not providing notice as to the assignment of a disability rating 
and effective date as to this claim cannot be held to be 
nonprejudicial to the appellant."  As a result, the Court 
indicated that "the Board must ensure that the [Veteran] is 
provided with appropriate VCAA notice as to this claim."  Id. at 
8. 

The VCAA

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an application 
for "service connection," therefore, VA is required to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the 
Veteran in June 2005 and October 2009.  These letters informed 
the Veteran of what evidence was required to substantiate his 
service connection claim and of his and VA's respective duties 
for obtaining evidence.  Letters sent to the Veteran in March 
2006 and October 2009 informed the Veteran as to the law 
pertaining to the assignment of a disability rating and effective 
date as the Court required in Dingess.

As VCAA notice was not completed prior to the initial AOJ 
adjudication of the claims, such notice was not compliant with 
Pelegrini.  However, since the case was readjudicated thereafter, 
there has been no prejudice to the Veteran in this regard.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate his 
claim, and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, the 
record contains the Veteran's service treatment records, VA 
medical records, private medical records and a VA examination 
report and addendums.  

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, the 
Veteran was provided with a VA examination in November 2009. 
 Prior to the examination, the examiner was incorrectly informed 
that the Veteran was service-connected for obsessive compulsive 
disorder, PTSD and depression associated with head injury to 
scalp with tissue and hair loss.  In December 2009, the VA 
examiner issued an addendum to the November 2009 VA examination 
report.   In July 2010, the Board found the two examination 
reports inadequate for rating purposes based on the examiner's 
failure provide reasons or bases for his opinions and remanded 
the case for an addendum.  In response to the Board's remand, an 
addendum to the November 2009 VA examination was issued in August 
2010.  

The November 2009 examination report and addendums reflect that 
the examiner reviewed the Veteran's past Veteran's past medical 
history, recorded his current complaints, conducted an 
appropriate clinical examination and rendered an appropriate 
diagnosis and opinion consistent with the remainder of the 
evidence of record.  In the August 2010 addendum, the examiner 
provided supporting rationale for the opinion proffered.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes 
that the examination and addendum are adequate for adjudication 
purposes.  See 38 C.F.R. § 4.2 (2010).  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained. There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  He has declined to exercise 
his option of a personal hearing with a Veterans Law Judge.  As 
noted in the Introduction, the Veteran appeared before a Hearing 
Officer and provided testimony in October 2005.  During this 
hearing, the Hearing Officer attempted to identify potentially 
overlooked evidence that the Veteran could submit to support his 
claim.  See the hearing transcript, page 3; see also Bryant v. 
Shinseki, No. 08-4080, (U.S. Vet. App.  July 1, 2010). 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. See 38 C.F.R. § 3.303(d) (2010).

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of 10 percent 
or more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred in 
or aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Continuity of symptomatology

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic." When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim. 
There must be competent medical evidence, unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

Analysis

With respect to the first Hickson element, the Veteran has been 
diagnosed with obsessive compulsive disorder and a mood disorder 
with depressive features.  See the November 2009 VA examination.  
Evidence of a current disability has therefore been demonstrated. 

During the May 2008 memorandum decision, the Court observed that 
the record included evidence of "depression, schizophrenia, and 
other mental conditions."  See the memorandum decision, page 2.  
Indeed, the record includes several treatment records and reports 
which diagnose the Veteran with depression or schizophrenia.  
See, e.g., a January 2006 treatment record.  

As noted above, the November 2009 VA examiner found that the 
Veteran's depression was associated with his mood disorder.  With 
respect to the schizophrenia, the November 2009 VA examiner 
explained that the Veteran did not meet the DSM-IV criteria for a 
diagnosis of schizophrenia, "but is more accurately diagnosed as 
paranoid personality disorder."  Notwithstanding this diagnosis, 
a personality disorder is not a disease or injury within the 
meaning of VA compensation benefits law. 38 C.F.R. § 3.303(c) 
(2010).  Furthermore, based on the November 2009 VA examiner's 
review of the claims folder, which included diagnoses of other 
psychiatric disorders, along with the rational he provided, the 
Board places greater weight of probative value on the November 
2009 VA examination report than on the treatment records which 
diagnose psychiatric disabilities other than obsessive compulsive 
disorder and a mood disorder.  See Nieves-Rodriguez, supra.

With respect to the second Hickson element, the Board will 
separately address in-service disease and injury.  

Concerning in-service disease, the Veteran's service treatment 
records are negative for any complaints or treatment for a 
psychiatric disorder.  His November 1954 separation examination 
did not identify any psychiatric disabilities.  The Veteran has 
indicated that he developed a nervous condition during the last 
two years of his military service.  See an April 1984 
neuropsychiatric examination.  The Board acknowledges that while 
the Veteran is competent to testify to feeling anxious or 
nervous, he is not competent to self-diagnosis a psychiatric 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  There is no indication that 
the Veteran has the training or experience necessary to identify 
a psychiatric disability.  An in-service disease has therefore 
not been demonstrated. 

Concerning in-service injury, the Veteran has stated on numerous 
occasions that he injured his head during service.  Specifically, 
the Veteran has indicated that he cut his head on a locker door 
and required stitches.  See a January 2001 VA examination report.  
While cognizant that the Veteran's service treatment records do 
not document treatment or complaints of a head injury, the 
Veteran, as a lay-person, is competent to describe what happened 
to him.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Furthermore, during a January 2004 VA examination, a 
faint scar was identified on the Veteran's left forehead.  This 
is consistent with his reported injury.  Accordingly, based on 
the Veteran's statements and the scar identified in the January 
2004 examination report, the Board finds that an in-service 
injury has been identified. 

With respect to the third Hickson element, medical nexus, 
pursuant to the Board's September 2009 remand the Veteran was 
physically examined in November 2009.   However, the VA examiner 
was erroneously informed that the Veteran had been service-
connected for obsessive compulsive disorder, post traumatic 
stress disorder, depression, and a head injury to the scalp.  In 
his opinion, the examiner indicated that the Veteran's mood 
disorder was at least as likely as not due to his head injury 
with depressive features but that he was "unable to draw a clear 
nexus between the obsessive compulsive disorder and any military 
service and to do so would lead to mere speculation on [his] 
part."  

In a December 2009 addendum, the VA examiner stated: "After 
review of all the information, and understanding now that . . . 
service connection for [a] head injury to [the] scalp with tissue 
and hair loss was denied previously, I would change the first 
sentence of my previous opinion to:  It is less likely as not 
that the Veteran's mood disorder due to head injury with 
depressive features is due to military service."  Based on the 
lack of reasons or bases behind the examiner's opinion, the Board 
remanded for additional development.  

In an August 2010 addendum, the VA examiner explained that it is 
less likely as not that the Veteran's mood disorder and obsessive 
compulsive disorder are medically related to service because 
"there is no identifiable evidence in the record to indicate a 
mood disorder and obsessive compulsive disorder during military 
service, and the current examination does not indicate that there 
is a mood disorder and obsessive compulsive disorder that is 
medically related to service." 

The record indicates that the Veteran was diagnosed with 
"psychoneurosis, associated [with] military duty" in a January 
1957 VA treatment record.  This record indicates that the 
examining physician had been treating the Veteran since January 
1956, however, there were no reasons or explanation for the 
physician's conclusion.  See Hernandez- Toyens v. West, 11 Vet. 
App. 379, 382 (1998) [the failure of the health care provider to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence]; see also Bloom v. West, 12 Vet. 
App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."]  Accordingly, the Board places greater weight of 
probative value on the opinion of the November 2009 VA examiner 
as expressed in the August 2010 addendum.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998).

The record also includes a September 2005 report from Catholic 
Charities that diagnoses the Veteran with paranoid schizophrenia 
and indicates that this disability is the result of his in-
service injury.  As noted above, the Board has found that the 
evidence does not support a diagnosis of paranoid schizophrenia.  
Furthermore, the Board observes that the September 2005 report 
was signed by J.S., M.S., a Psychiatric Nurse Practitioner 
whereas the November 2009 examination and addendums were provided 
by J.P.E., Ph.D. a clinical psychologist.  See Black v. Brown, 10 
Vet. App. 297, 284 (1997) [in evaluating the probative value of 
medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical data].  
In addition, the Board notes that the rationale behind J.S.'s 
opinion includes highly speculative language.  For example, the 
September 2005 report indicates that the Veteran's closed head 
injury "could have damaged" the Veteran's higher functioning.  
The stress of the incident "could have also" been the stressor 
that engendered the Veteran's schizophrenia.  J.S. also stated 
that "[i]t is possible that the [Veteran] may have started into 
a prodromal period immediately following the brain trauma."  The 
Court has held on several occasions that medical evidence that is 
speculative, general or inconclusive in nature cannot support a 
claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, 
the Board places no weight of probative value on this opinion. 

In support of his claim, the Veteran has submitted a December 
2009 statement from his sister which indicates that the Veteran 
was not the same after he returned from active duty.  See a 
December 2009 statement.  The Veteran has also submitted numerous 
statements indicating that his acquired psychiatric disorder is 
related to his military service.  While the Veteran and his 
sister are both competent to testify as to symptoms they observe, 
the record does not indicate that they have the necessary medical 
experience or training to diagnose a psychiatric disorder or 
comment on complex medical questions such as etiology of 
Veteran's disability.  As such, their statements do not 
constitute competent evidence and cannot be accepted by the 
Board.  See Espiritu supra.  

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  In this case, the first diagnosis of an acquired 
psychiatric disorder comes from a February 1957 VA treatment 
record which diagnosed the Veteran with schizophrenic reaction, 
paranoid type.  The Board notes that this diagnosis was made 
three years after the Veteran separated from service and outside 
of the one year presumptive period for psychoses.  See 38 C.F.R. 
§§ 3.307, 3.309, 3.384 (2010).  Furthermore, there must be 
medical evidence on file demonstrating a relationship between the 
Veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which a 
lay person's observation is competent.  See Voerth v. West, 13 
Vet. App. 117, 120-21 (1999).  Such evidence is lacking in this 
case.    In view of the foregoing, the Board finds that 
continuity of symptomatology after service has therefore not been 
demonstrated.  

The third Hickson element has not been satisfied and the 
Veteran's claim fails on that basis alone.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disability, as the third Hickson element has 
not been met. The benefit sought on appeal is accordingly denied.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, depression, schizophrenia and a mood 
disorder, is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


